Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 6, the closest found prior art does not teach separately or in combination the claimed subject matter of a response unit housed inside the hollow inner core, the response unit being configured to transmit data to a user; a carrier, wherein the particle is distributed within the carrier; and an external excitation source; wherein: the external excitation source activates the response unit to transmit data, wherein the data is a unique attribute about the carrier; the response unit is further configured to provide a controlled response based on the unique attribute about the carrier; and the external excitation source further stimulates the response unit to provide the controlled response in response to the transmission of data from the response unit.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 10, the closest found prior art does not teach separately or in combination the claimed subject matter of a response unit housed inside the outer shell, the response unit being configured to transmit data to a user and provide a controlled response based on the transmitted data; activating an external excitation device to actuate the response unit to determine a first attribute about an environment . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        11/19/2021